Citation Nr: 1640799	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent prior to July 19, 2010, and in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Phillip Babich, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1989 to July 1998 and from January 2003 to April 2004.  

This appeal before the Board of Veterans' Appeals (Board) arises from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied an increased rating in excess of 30 percent for PTSD.  The Veteran filed a notice of disagreement (NOD) in June 2010, which identified the 30 percent rating assigned for PTSD as the specific determinations with which he disagreed.  In a December 2012 rating decision, the RO increased the rating for the service-connected PTSD from 30 to 50 percent as of July 19, 2010.  The RO furnished a statement of the case (SOC) in January 2013.  The Veteran filed a substantive appeal (VA Form 9) in March 2013.  The RO furnished supplemental statements of the case (SSOCs) in August 2013 and June 2014, respectively.  As such, the Veteran has continued to appeal for an even higher rating for his PTSD.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Accordingly, this appeal now concerns whether the Veteran is entitled to a rating higher than 30 percent prior to July 19, 2010, and whether he has been entitled to a rating higher than 50 percent since.

In a November 2014 decision, the Board remanded the issue on appeal for further development.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge and a copy of that transcript is of record.  

After the most recent June 2014 supplemental statement of the case, a November 2015 VA examination was added to the claims file.  In September 2016, the Veteran's representative submitted a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c) (2015).  

Concerning the issue of whether there is clear and unmistakable error in the August 2004 rating decision, the Board has decided herein that the August 2004 rating decision (stemming from the March 2004 claim) is not final due to the submission of new and material evidence, and that the claim for a rating in excess of 30 percent prior to July 19, 2010, and in excess of 50 percent from July 19, 2010, for the service-connected PTSD, is being considered based on the original claim filed in March 2004; therefore, no prejudice to the Veteran results.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2004 to August 2015.  


FINDINGS OF FACT

1.  The evidence of record shows that the August 2004 rating decision that initially established service connection for PTSD, evaluated at 30 percent disabling, effective from April 27, 2004, is not final, because relevant VA medical records were constructively of record within the one-year period after the issuance of that rating decision, and such VA medical records contained new and material evidence relevant to the original pending claim in March 2004.

2.  The evidence of record shows that the Veteran was diagnosed and treated for PTSD while on active duty, for which he was discharged due to disability.

3.  The evidence of record shows that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity, at least for period from April 27, 2004 to October 11, 2015. 

4.  The evidence of record shows that the Veteran's PTSD has been manifest by total occupational and social impairment, at least for the period from October 12, 2015.


CONCLUSIONS OF LAW

1.  From April 27, 2004, to October 11, 2015, the criteria for a 50 percent rating, but no higher, for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156(b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2015).

2.  From October 12, 2015, the criteria for a 100 percent rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156(b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice-that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board notes that the Veteran has not been provided with specific notice for his increased rating claim.  However, the Board finds that despite such deficient notice, the Veteran is not prejudiced by the Board proceeding with a decision on his claim at this time.  In this regards, the evidence of record reflects that a reasonable person could have expected to understand what was needed to support the Veteran's claim for an increased rating based on notice that was provided to him during the course of the appeal.  Here, the August 2009 rating decision informed the Veteran that the evidence did not support a higher rating.  The December 2012 rating decision informed the Veteran why a partial higher rating was warranted.  The September 2012 statement of the case provided the Veteran with general VCAA notice, and notice of the provisions of sections 3.321 (general rating considerations); 4.1 (essentials of evaluative rating); 4.10 (functional impairment); 4.2 (interpretation of examination reports); and 4.7 (higher of two evaluations).  The statement of the case also provided the specific criteria for a higher rating for a mental disorder as stated in the regulations.  

Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim for an increased rating.  In this regard, he has asserted that his PTSD symptoms were worse than those reflected in his existing rating.  Additionally, at the January 2016 Board hearing the Veteran's attorney elicited testimony about the Veteran's specific symptoms throughout the appeal period.  Therefore, the Board finds that the Veteran has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim for an increased rating.  For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with specific VCAA notice did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded VA examinations in October 2012 and November 2015.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's PTSD in sufficient detail so that the Board's evaluations are informed determinations.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that that the RO has substantially complied with the October 2014 remand directives which included affording the Veteran a Board hearing.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his PTSD is more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-V; however, the DSM-IV is still to be applied by the Board for cases such as this one, which was pending before the Board as of August 4, 2014.

Historically, on March 11, 2004, the RO, in relevant part, received a claim for service connection for PTSD.  In an August 2004 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective April 27, 2004, the day after the Veteran's discharge from active service.  The Veteran did not indicate any disagreement with the August 2004 rating decision.

At that time, the RO noted that the relevant evidence included the Veteran's claim, an April 2004 statement, and the Veteran's service treatment records.  The RO noted that the Veteran's service treatment records showed numerous treatments for PTSD from January 2003 to April 2004.  The RO noted that an October 2003 service treatment record showed that Veteran had symptoms which included nightmares, sleep dysfunction, "labile emotional", social isolation, exaggerated startle response and panic attacks.  The RO noted that a December 2003 Medical Evaluation Board showed that the Veteran had nightmares, emotional lability, social isolation, startle response, and intrusive thoughts about combat.  The RO noted that in his April 2004 statement, the Veteran reported that he did not handle stress well; it takes his medication to keep him emotionally stable and to keep his chest from hurting.  The RO also noted that the Veteran reported that he has depressed period where he cries and that he cannot watch news about Iraq.  

On July 29, 2009, the RO received an October 7, 2008, VA treatment record and construed the record as a claim for increase.  In an August 2009 rating decision, the VA denied the Veteran's claim for an increased rating for PTSD.  In that decision, the evidence cited included the Veteran's service treatment records, the August 2004 rating decision, the October 2008 VA treatment record, a May 2009 request for physical examination, and an August 2009 VA Problems List.  The Veteran appealed this decision, and in a December 2012 Decision Review Officer (DRO) decision, a 50 percent rating was assigned effective July 19, 2010.  In that decision, the evidence cited included VA treatment records dated October 2004 to July 2012 and an October 2012 VA examination.  The DRO stated that the Veteran's VA treatment records reflected that the Veteran's symptoms increased in severity to warrant a 50 percent rating on July 19, 2010.

The Board observes that on the March 2013 VA Form 9, the Veteran's representative asserted that records dated October 2004, April 2006 and August 2006 show that the Veteran was entitled to a higher rating prior to July 19, 2010.  At the January 2016 Board hearing, the Veteran's representative asserted that the August 2006 VA treatment records show that the Veteran was entitled to a higher rating prior to July 19, 2010.  

The record indicates that the VA treatment records identified by the Veteran's representative were added to the record in February 2012.  The Board notes that although these VA treatment records were associated with the claims file more than one year after the issuance of the August 2004 rating decision, some were constructively of record within one year of the August 2004 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency).  Specifically, within the one-year period after the issuance of the August 2004 rating decision, VA medical records (dated October 2004, December 2004, and January 2005) were constructively present in the claims file.  As such, these same VA medical records did identify additional evidence that was germane to the Veteran's mental health condition.  When new and material evidence is received prior to expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a) (2015).  Hence, based on the application of 38 C.F.R. § 3.156(b), the Board finds that VA medical records, which were constructively of record (in October 2004, December 2004, and January 2005), constitute new and material evidence that is considered to have been filed in connection with the original pending claim in March 2004, thus keeping the August 2004 rating from becoming final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

As noted above, the Veteran continued to receive treatment for his PTSD after the August 2004 rating decision.  Here, the VA treatment records dated December 2004, February 2005, April 2006, and May 2006, show that the Veteran continued to receive treatment for his PTSD since his discharge from service.  Notably and as previously discussed, the Veteran's service treatment records showed numerous treatments for PTSD from January 2003 to April 2004.  An October 2003 service treatment record showed that Veteran had symptoms which included nightmares, sleep dysfunction, "labile emotional", social isolation, exaggerated startle response and panic attacks.  The December 2003 Medical Evaluation Board showed that the Veteran had nightmares, emotional lability, social isolation, startle response, and intrusive thoughts about combat.  Crucially, the Veteran's DD Form 214 reveals that the Veteran was discharged from active duty due to disability.  Under these particular circumstances, the law mandates that a disability rating of not less than 50 percent for the Veteran's PTSD was to be assigned following the award of service connection in the August 2004 rating decision.  See 38 C.F.R. § 4.129 (2004, 2015).  Accordingly, by operation of law, the assignment of a 50 percent rating for the Veteran's service-connected PTSD is warranted as of April 27, 2004 (the day following the Veteran's discharge from active duty).  Id; see also 38 U.S.C.A. § 5110(a) (West 2014).

In comparison, the medical evidence of record has continued to more nearly approximate the criteria for a 50 percent rating for PTSD prior to July 2010.  In this regard, VA treatment records dated August 2006 to October 2015 show that the Veteran was treated for his PTSD.  Specifically, an August 2006, VA treatment record shows that the Veteran reported that he had become acutely suicidal.  The Veteran reported that his marriage was in trouble secondary to his self-destructive behavior.  The Veteran reported that he was extremely depressed.  The Veteran reported that at the moment he was not going to kill himself but he reported that if this does not change he will.  The examiner's assessment was suicidal ideation.

Another August 2006, VA treatment record shows that the Veteran reported that he discontinued his medication four to days prior because he did not get his refill in the mail.  The examiner noted that the Veteran's previous history showed that he had not been compliant with his medications in the past.  The Veteran reported that he came to the hospital because he felt "he got to the end of the road", "I can't control my destructive behavior ", "I just feel like it would be better for everyone around me if I just disappear, "I hurt everyone around me".  The examiner noted that the Veteran broke into tears and added "doctor I don't want to go home today.  I am going to go back there and I know I have a gun... and I am going to shoot myself."  The Veteran reported that he had been having flashbacks about the war.  The Veteran reported that he used alcohol and had problems with his relationship with his wife.  His wife reported that he got drunk on the weekends and she needed to go pick him up frequently from bars.  The Veteran reported that his marriage was disrupted and that had increased his anxiety.  The Veteran reported poor sleep habits and a sad mood, with low motivation.  

The examiner noted that the Veteran had been seen by psychiatry staff since December 2004 for PTSD and major depression symptoms.  His visits had been sporadic and irregular.  In regards to history of suicidal acts and self-harm the Veteran reported that he was not sure, but reported having used illegal drugs until the point of "blanking out". The Veteran reported a history of a violent first marriage.  The Veteran reported that his first marriage ended in divorce with no children.  He reported he had been married to his current wife for 12 years.  He reported that the relationship was currently disrupted.  He reported that his wife had two children of her own and they did not have children in common.  The Veteran reported that he does not have too many friends and has a small family group.  The Veteran reported no financial problems and that he has worked as a truck driver for the last 10 months and enjoys his work.  The Veteran had no active religious practice.  

On mental status examination the Veteran was alert, attentive and oriented times three.  He was anxious, sad, cooperative, and reasonable.  His grooming was appropriate.  His speech was of normal rate and rhythm.  His language was intact.  His mood was depressed and anxious.  His affect was congruent with mood.  His affect was blunted.  There were no perceptual disturbances such as hallucinations and illusions.  His thought process was normal and coherent.  There were no loosening of associations, no blocking, no disorganization, no flight of ideas, no ideas of reference, and no neologisms.  The Veteran did not have any unusual thought content.  The Veteran had suicidal ideation active with a plan and contracts for safety.  His insight was limited and his judgment was impaired.  His memory was intact and his fund of knowledge was average.  The examiner noted that the Veteran was at a significant risk of danger to himself and a slightly elevated risk of danger to others.  The examiner diagnosed major depression with recurrent suicidal ideation and PTSD.  The examiner also diagnosed alcohol abuse disorder and assigned a GAF score of 41.  The Veteran was admitted to inpatient treatment.  The Veteran was discharged several days later after participating in group sessions and marital counseling.  The Veteran denied suicidal or homicidal ideation and recent or current plant for harm to self or others.  The examiner also noted that the Veteran was mildly depressed but otherwise functioning.  

Another August 2006 VA treatment record shows that the Veteran reported a decrease in his overall anxiety and irritability. The Veteran was briefed on his medication, side effects and staying on his medication.  The Veteran also reported more dreams but fewer nightmares as related to his PTSD.  The physician assigned a GAF score of 58.  

A November 2006 VA treatment record shows that the Veteran was being seen for a medication check.  The Veteran reported that he was getting divorced and moving back to California the next month.  The Veteran reported recent self-confidence and increased sex drive.  The Veteran reported that he was having better sleep but now having a return to nightmares.  The Veteran reported that overall he feels better and was less irritable.  On mental status examination the Veteran's sleep was adequate but with nightmares.  His appetite was adequate and his appearance was moderately groomed and he appeared his stated age.  He was alert and oriented to all spheres.  His intelligence based on fund of knowledge was average.  His eye contact was spontaneous.  His behavior was appropriate and cooperative.  His psychomotor activity was free of abnormal involuntary movement.  His speech was coherent and unpressured.  His thought process was organized and coherent.  His thought content had no loosening of associations or flight of ideas and the Veteran denied paranoia.  The Veteran's mood was "great" and his affect was euthymic.  He denied suicidal and homicidal ideations.  He denied psychotic symptoms and audio and visual hallucinations.  The Veteran's insight was fair and his judgement was adequate for VA purposes.  The examiner diagnosed chronic PTSD and bipolar disorder one MRE manic and assigned a GAF score of 56. 

A January 2007 VA treatment record shows that the Veteran reported that he experienced flashbacks, panic attacks, and hypervigilance, particularly to loud noises.  The Veteran described symptoms of depression, to include problems with sleep, sad mood, sudden tearfulness and feeling of "at times".  The Veteran reported that he often feels guilty about having been med evacuated out of Iraq due to his symptoms, leaving other's behind whom he knew to be in harm's way.  On mental status examination, the Veteran was well dressed and appeared younger than his stated age.  He was very engaged articulate and full or life and energy.  His mood was neutral and his affects appropriate to the content of thoughts and speech.  His speech was goal directed clear and linear.  He denied any suicidal or homicidal ideation.  The examiner diagnosed depressive disorder, NOS and PTSD and assigned a GAF score of 53.  

A March 2008 VA treatment record shows that the Veteran reported that he was doing much better and was very happy with his relationship with his girlfriend.  He reported that his depressive symptomatology was down to a minimum and his sleep was good.  He reported that he was only very occasionally bothered by any memories of Iraq.  The examiner assigned a GAF score of 59.  

A September 2008 VA treatment record shows that the Veteran reported that his sleep and appetite were "alright".  He reported that occasionally something will trigger a flashback but he was not as skittish as used to be.  The Veteran reported that he will occasionally have a combat related flashback.  The Veteran denied trouble with anger and reported that "my temper is golden".  The Veteran reported that the mood swings will sometime occur in the course of a day.  He described the periods as feeling "wired and jacked" and he described his mania as when he feels more happy than usual and has an increased interest in sex and will spend more money than usual.  The Veteran reported that he more often has trouble with depressed mood.  The Veteran reported that he was living with his adopted sister and brother in law.  The Veteran reported that he works driving a truck.  The Veteran reported that his marriage of 12 years ended in divorce in 2006.  The Veteran reported that he has two step children.  The Veteran reported that his adoptive mother died when he was 17.  The Veteran reported that he had a family that "adopted" him as an adult 10 years prior, and he remains close to them and feels like a member of their family.  On mental status examination, the Veteran was casually dressed and his behavior was friendly.  His thought process was linear and goal directed.  His mood was euthymic.  He had full range of affect.  There were no auditory or visual hallucinations or delusions.  His insight and judgment were good.  The examiner diagnosed PTSD, bipolar and Alcohol abuse.  The examiner assigned a GAF score of 65.  

An October 2008 VA treatment record shows that the Veteran reported that he had a few days of depression that may have been a response to a death in the family and he told himself it would pass and it did.  He reported that he has been working out a lot with a Kettle Bell and he thinks that is helping.  He reported that he feels like with his 40th birthday coming up he is having a bit of a mid-life crises.  The Veteran admitted that he has been having trouble finding a path for himself.  The Veteran reported that he is still working as a truck driver.  The Veteran reported that he has a girlfriend who he knows is an alcoholic and he knows is not going to be long term.  The Veteran reported that he is thinking of moving with his family to the central valley.  The Veteran discussed how he was handling some family issues.  The Veteran's sleep and appetite were within normal limits.  The Veteran reported that he still did not want any medication because he does not want to feel numbed.  The Veteran reported that he feels like he has calmed down a lot now and does not need further therapy.  The Veteran stated that he felt like he just needed to know the VA was available and will come back if he feels like he needs to.  The Veteran reported that he has limited his drinking to two beers because he realized that he does not like hangover.  On mental status examination the Veteran was neatly dressed, cooperative and his rhythm and rate of speech were normal.  The Veteran's thought process was linear, his mood euthymic and he had full range of affect.  There were no audio or visual hallucinations and no delusions.  The Veteran denied suicidal and homicidal ideations.  His insight was good and his judgement was adequate.  The examiner noted that the Veteran was stable without medication.  The examiner diagnosed PTSD bipolar disorder and alcohol abuse and assigned a GAF score of 65.  

A July 2010 VA treatment record shows that the Veteran reported hypervigilance and panic attacks more often over the prior two to three months, sometimes brought on by stress and sometimes happening out of nowhere.  The Veteran reported feeling very stressed, down and anxious was wanted to seek treatment again.  The Veteran endorsed a depressed mood, difficulty sleeping, and decreased interest, energy, concentration and appetite.  The Veteran denied mania, psychosis, auditory hallucinations, paranoia, anxiety that interferes with his life and panic attacks.  The Veteran reported that he had lost jobs because of it.  The Veteran denied a history of obsessive compulsive disorder symptoms.  The Veteran reported that he lived with his girlfriend and one year old son.  The Veteran reported that he was working as security, assisting with management at a hotel.  The Veteran reported that he enjoys riding motorcycles, going to movies, and spending time with his family.  On mental status examination the Veteran was adequately groomed, his behavior was cooperative and polite.  He had good eye contact and no abnormal movements.  His speech was normal rate and volume.  His mood was stressed and his affect was congruent with mood. His thought process was linear and logical.  He denied suicidal and homicidal ideation, auditory and visual hallucinations, delusions and paranoia.  His insight and judgement were adequate for treatment.  He was oriented by four.  The examiner assigned a GAF score of 55.  

A May 2011 VA treatment record shows the Veteran was assigned a GAF score of 50.  

A July 2011 VA treatment record showed that the Veteran was close to completing mechanical diesel training.  The Veteran reported that he was excelling in all his classes and would graduate in early September.  The Veteran's mental status examination was as noted in July 2010.  The examiner assigned a GAF score of 55.  

A May 2012 VA treatment record shows that the Veteran was assigned a GAF score of 47, which was noted as the highest in the past year.  The examiner noted that the Veteran suffered from rumination, guilt, avoidance, hypervigilance, hyper startle response, mistrust of others, emotional estrangement, sense of impending doom, and sense of foreshortened future.  The Veteran was noted as casually dressed, neatly groomed, cooperative, easily engaged and there were no psychomotor abnormalities noted.  No abnormal involuntary movements are noted.  He was not noted to be responding to internal stimuli.  His speech is normal rate, volume, tone and rhythm.  His mood is chronically anxious and depressed; better than baseline per his report.  His affect was appropriately animated; he cried when telling of the traumas.  His eye contact was appropriate. His thoughts were coherent and goal directed.  He denied audiovisual hallucinations and none were noted.  He was not delusional, suicidal nor homicidal.  He was alert and oriented times four.  His concentration was intact as is his memory for immediate, recent and remote events.  His intelligence was average.  His insight and judgment are good.

The Veteran was afforded a VA examination in October 2012.  The examiner diagnosed PTSD and concluded that the Veteran's depression/anxiety is medically considered a secondary manifestation of the Veteran's mental health condition rather than a separate mental disability.  The examiner assigned a GAF score of 55 and noted that there was no impairment of thought process or communication.  The examiner noted that the Veteran's rate and flow of speech is within normal limits.  The examiner noted that the Veteran appeared on time, was well nourished and dressed in work clothes.  His gait was normal and he was in no acute distress.  The Veteran's intellectual functioning was estimated as average.  

His mood was depressed and his affect was appropriate to the content of the discussion in in both intensity and direction.  His thought processes were clear logical linear coherent and goal directed.  The Veteran made appropriate eye contact and was cooperative.  His ability to maintain minimal personal hygiene and other basic activities of daily living were intact.  The Veteran's orientation to person, place, situation and date were intact.  His abstract thinking included in response to the glass house analogy "doesn't be a hypocrite" and in response to how is an apple like a banana, "fruit".  The Veteran's memory loss or impairment was fair.  The Veteran reported that he has difficulty focusing which bother him the most at home.  The Veteran reported that his mind wonders.  In regards to obsessive or ritualistic behavior that interferes with routine activities, the Veteran reported that he has to keep his workspace orderly.  The Veteran indicated this is a benefit because he cannot stand chaotic situations.  The Veteran reported panic attacks three to four times a week which is a "slight reduction" with his medication.  The Veteran reported "tunnel vision" and "things closing in".  The Veteran reported that most episodes occurred during the evening and opined that that may be triggered by lack of sleep and stress.  The Veteran reported during his panic attacks he has palpations, pounding heart, or accelerated heart rate and sensations of shortness of breath or smothering, chest pain or discomfort, feelings of unreality (derealization or being detached from oneself (depersonalization).  

The Veteran had nothing significant noted in regards to impaired impulse control.  In a scale of 0 to 10 the Veteran rated his depression at a 6 and his anxiety at a 7.  The Veteran reported panic attacks and short tempered.  The Veteran denied delusions, hallucinations and their persistence.  The Veteran denied a history of suicide attempts.  The Veteran denied suicidal or homicidal thoughts, ideation or plans or intent.  The Veteran reported that with his medication he goes "right to sleep" and does not have nocturnal awakenings.  The Veteran reported that he is rested less than 50 percent and cites sleep apnea and an insufficient bedtime routine.  The Veteran reported a fair energy level and that he takes a daily nap at lunch.  The Veteran reported that he does not always recall his dreams one to two times per week.  The Veteran reported that he is dreams are "combat related and weird stuff" and that sometimes he is in a combative dream that wakes him up.  The examiner concluded that the Veteran has occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was divorced in 2006 and remarried in 2010 with a two year old son.  The Veteran reported that he has no children from his first marriage.  The Veteran reported that his symptoms impact his marriage in that "it's strained and I am moody." The Veteran denied physical violence but admits to yelling. The Veteran's reported that his mother died when he was 17 and he was adopted by a single woman when he was two and a half months old.  

The Veteran reported that "my son is the anchor in my life".  The Veteran reported that he had a non-biological cousin in Washington with some contact.  The Veteran reported that he has acquaintances at work and many are also veterans so they provide some support.  The Veteran reported that he does not socialize with anyone outside of work.  The Veteran reported feeling "detached, kind of numb".  The Veteran reported that his activities and leisure pursuits include spending time with his son.  The Veteran reported diminished interest/participation in activities in that he used to go shooting.  In regards to employment, the Veteran reported that "I'm kind of difficult to get along with".  The Veteran reported that he is better when he can work alone.  The Veteran reported there was no violence at work.  The Veteran reported that he needs the income for his family.  The Veteran reported that he is on schedule to attend a training class.  He reported that the next one is in the Middle East and he refuses to go.  The Veteran reported that he wants to wait for a training to open up in the US.

The Veteran reported that his current symptoms were "depression, I still have panic attacks... usually triggered by stress, nightmares".  The examiner noted the Veteran's VA mental health treatment.  The Veteran denied a history of legal issues and a history of assaults or assault behaviors.  The Veteran reported that he did not have substance abuse/abuse patterns in the last couple of year.  The Veteran reported that at the time of his divorce he was drinking heavily.  The Veteran reported that after the divorce he was dating a bartender and "she was a raging alcoholic" and he got it together to go to school. 

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that the smell of burning garbage triggers nausea and combat related events, "ambushes, seeing our equipment on the side of the road on fire".  

A March 2013 VA treatment record shows the Veteran reported that he missed a day of work due to his anxiety.  

In a July 2013 statement, the Veteran's representative asserted that since his PTSD diagnosis life had been a struggle for the Veteran.  The representative reported that the only thing that gets him out of bed in the morning and off to work six days a week is his two year old son and his girlfriend.  The representative reported that the Veteran is totally dependent on medications to function and even with medications he still suffers from PTSD related symptoms.  The representative reported that after a period of time of being on certain medications for PTSD, cracks start to appear and severe depression, anxiety and panic attacks ensue until the medication dosage is appropriately adjusted or a new medication prescribed.  The representative noted that these days the Veteran is a "shell of his former self".  The representative reported that since his PTSD diagnosis the Veteran is anti-social, distrustful depressed, anxious, easily startled, moody, fragile, erratic and irritable.  He suffers from combat related nightmares and talks in his sleep.  He has a level of alpha male aggression "'right there under the surface".  Only his family and medications keep the monster under wraps.  The representative reported that even with medication the Veteran consistently suffers from severe depression and anxiety which results in, among other reactions, an inability to handle any stress.  The representative also reported that the Veteran also suffers from panic attacks during stressful situations such as moving and beginning a new job.  The representative reported that the Veteran's social circle was extremely limited aside from his relationship with his girlfriend and son.  The representative reported that the Veteran has almost no other family.  The representative noted that the Veteran was adopted as an infant and his single adoptive mother died when he was a teenager.  The representative reported that other family ties had since been broken.  The representative asserted that the Veteran avoids social invitations, does not like to be in crowds and keeps to himself.  The representative reported that the Veteran only keeps in telephone contact with a couple of close male friends.  

A December 2013 VA treatment record shows that the Veteran reported that he was doing well and working mostly by himself.  The Veteran reported irritability and some problems with sleep.  On mental status examination, the Veteran was fairly groomed with fair hygiene, dressed appropriately.  He appeared to be stated age.  There was fair eye contact and the Veteran was cooperative, pleasant, and talkative.  Thought process/content was organized with no AVHs and no SI/HI.  The Veteran reported that he was functioning well at work and loved his family and his life.  

A January 2014 VA treatment record shows that the Veteran reported difficulty completing tasks due to distractibility.  He reported that he had difficulty recalling conversations but admitted he was often thinking about something else during these times.  The Veteran reported that others have told him he repeats questions recently answered.  The Veteran also reported that he feels he is losing some of his long-term knowledge.  For example, he reported that he forgets the names of famous actors.  He also described worsening word retrieval and decreased quality of vocabulary.  Functionally, the Veteran reported that he was independent in all ADLs without significant difficulty.  He reported he works 55-100 hours per week as a diesel maintenance technician.  The Veteran reported that while he has had some interpersonal conflicts on the job, he denied any concerns with his quality of work.  He related ongoing symptoms of anhedonia, apathy, social withdrawal, paranoia, increased startle response and restricted range of affect.  He also related a recent history of four distinct periods of visual hallucinations since starting Venlafaxine in which he sees a "kaleidoscope of psychedelic colors and shapes when I close my eyes."  However, he had not experienced this in a few weeks.  He also described low energy levels.  While he denied any problems initiating sleep, he had difficulty maintaining sleep and feels his overall quality of sleep is poor, which he partly relates to sleep apnea.  He stated he rarely feels well-rested upon awakening.  

The examiner noted that the Veteran arrived alone and on time to the correct location for this appointment.  He demonstrated understanding of the rationale and procedures for the evaluation and agreed to participate.  He presented as a pleasant and cooperative man who appeared overextended and in more psychological distress than readily apparent.  He appeared his stated age with good grooming and hygiene.  Vision and hearing were deemed appropriate for testing. Good eye contact and appropriate interpersonal skills were noted throughout the evaluation.  He ambulated without assistive device and no psychomotor abnormalities were observed.  He was alert and oriented to person, place, time and date.  No comprehension problems were noted. Speech was within normal limits for rate, tone, volume and prosody.  His mood was dysthymic with mood congruent affect.  He denied any suicidal or homicidal ideation or intent.  There was no overt evidence of formal thought disorder, hallucinations, or delusions at the time of evaluation.  Remote and recent episodic memory appeared reduced for details and sequential order.  Judgment and insight appeared grossly intact.  He was able to initiate his attention to conversation/tasks with no significant perseveration or impulsivity.

A February 2014 VA treatment record shows that the Veteran reported that his medication had quit working.  The Veteran reported that he was unusually happy and talking to people.  The Veteran denied being disruptive but reported that he was getting angry easily.  The Veteran reported that his sleep was not any different and he was "sleeping ok".  The examiner noted that the Veteran was not spontaneously endorsing hypervigilance increased startle, or avoidance behaviors.  The Veteran reported that he was doing well at work and that he works mostly by himself.  The Veteran reported that there were some personalities at work that he had conflicts with but that he was able to maintain his distance and not have problems.  The examiner noted that the Veteran was a diesel maintenance technician with an oil/gas company.  The Veteran denied homicidal and suicidal ideations.  The Veteran reported that he likes to go target shooting for relaxation and also likes to have firearms for home defense.  

A November 2014 private treatment discharge report shows that the Veteran was transferred from Springwood hospital where he was admitted after being seen in the emergency room at the Atlanta Hospital.  The Veteran presented with the symptoms of anxiety, depression, off and on suicidal ideations, feelings of apathy and numbness.  He denied any acute suicidal or homicidal ideation.  He admitted to some verbal aggression at home with mood irritability.  The Veteran reported that he was married and has an adult son.  The physician diagnosed PTSD, major depression and assigned a GAF score of 50.  It was noted that the during the hospital course the Veteran was very clear that he was not motivated to get any help although the Veteran was talked and counseled into getting treatment more consistently to which he agreed and stayed for a few days although reluctantly and would now want to follow-up with our further recommendations and stayed compliant with medications.  He went to a few individual and group therapy sessions and reported that they were helpful.

A December 2014 VA treatment record shows that the Veteran was not able to work since early November 2014 due to his mental health symptoms and that was discouraging to him.  

A January 2015 VA treatment record shows that the Veteran reported that he had to stop going to work because of depression which coincided with "wide spread joint pain".  The Veteran reported that he was out of work for two months but was back to work.  The Veteran reported that he was working full time but was not doing well due to increased absenteeism.  

A March 2015 VA treatment record shows that the Veteran reported that he was not doing well at work due to increased absenteeism.  

A June 2015 VA treatment record shows that the Veteran presented to the emergency room care of worsening feelings of depression, decreased motivation to get out of bed, hypersomnia, weight gain, passive suicidal thoughts without plans or intent, guilt about same suicidal thoughts and difficulty concentrating on his work duties as a mechanic.  

A July 2015 VA treatment record shows that the Veteran was treated for unrelenting depression despite adherence to his current regiment of medication.  On mental status examination the Veteran was noted as well groomed, neatly dressed and cooperative.  No motor abnormalities or unusual movements were noted. His speech was normal and his mood was neutral but apparently euthymic.  His affect was mood congruent and somewhat constricted.  His anxiety was moderately elevated and beyond expectable.  His sensorium was alert, clear and apparently undisturbed.  He was intact to person, place, date and situation.  His concentration was not apparently impaired.  His recent and remote memory was intact by observation.  His intellect seemed intact and age appropriate.  His thought process was coherent and goal-directed and there was no derailing.  He reported no hallucinations or delusions.  His insight and judgement appeared grossly unimpaired.  There was no expression of intention to harm self or others.  The examiner assigned a GAF score of 60.  

An August 2015 VA treatment record shows that the Veteran reported a definite reduction in depressive symptoms with the increase in medication but also reported an increase in anxiety after the morning dosage.  His mental status examination was as noted directly above.  The examiner assigned a GAF score of 70.  
On his October 2015 TDIU claim the Veteran reported, in relevant part, that he could not get along with coworkers and that he had a short inpatient hospitalization.  The Veteran also reported that his current medication was not working for his PTSD, anxiety, depression, mood swings etc.  The Veteran also reported that his family interpersonal relationships were severely affected as well.  The Veteran reported that he had been out of work since November 6th.  The Veteran also reported that he had major disturbances in motivation and not wanting to get out of bed.  The Veteran also reported that he can no longer tolerate and has become hypersensitive to loud noise.  The Veteran reported that his disability began to affect full time employment on November 6, 2014, and that he last worked full time October 11, 2015.  

The Veteran was afforded another VA examination on November 2, 2015.  The examiner diagnosed PTSD and major depressive disorder.  The examiner noted that it was not possible to differentiate what symptoms are attributable to each diagnosis.  The examiner explained that the PTSD and major depression were comorbid and commingled.  The examiner also noted that the PTSD affects the major depression and the major depression affects the PTSD.  The examiner noted that the Veteran had total occupational and social impairment.  The examiner noted that both conditions negatively affect the Veteran's social and occupational functioning.  The Veteran reported that he has a five year old son and his wife is a stay at home mom.  The Veteran reported that "my symptoms forced me to quit my job."  The Veteran quit working as a mechanic in October 20, 2015.  He was there for four years.  The Veteran has no motivation.  He has difficulties focusing and not getting along with others.  The Veteran reported that there was too much noise in the shop and he was overwhelmed.  The Veteran reported that he was arguing with his coworkers and his supervisors and avoiding everyone. The Veteran reported that he would leave work and "hide" for a few hours.  He stated that he has been missing work and was written up for attendance problems.  The Veteran reported that he had a short stay last year at the "U Behavioral health" for five days.  The Veteran reported panic attacks when going out and that medication does help with symptoms.  The Veteran reported that he sleep four to five hours a night.  The Veteran reported that he continues to have nightmare and then cannot go back to sleep.  The Veteran reported that with medication he can sleep about seven hours "but it makes me feel like a zombie the next day".  The Veteran's appetite was down and he had lost 20 pounds.  The Veteran reported not showering for days and "I don't give a shit".  He reported that his wife reminds him to bath.  The Veteran reported that sometimes he stays in bed for half the day and his wife forces him to get up "otherwise I'd stay in bed".  He stated that "I have no motivation or interest in anything.  The Veteran reported that he was sober from alcohol for the seven years.  

The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, difficulty in understanding complex commands, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran was an obese male with a full beard.  He noted that the Veteran had low energy and slow movements.  The examiner noted that the Veteran was very depressed with varied eye contact.  His speech was clear but slow and his thought process was slow with some word finding difficulties.  The examiner noted that he seemed very depressed and he was not in psychotherapy with anyone.  The examiner noted that the Veteran "has thoughts last year" with some ideation currently.  There were no attempts or plans.  The Veteran reported that he would not do it because of his wife and son.  The examiner opined that the Veteran should be considered an increased but not current imminent risk.  The examiner noted that the Veteran quit his job due to PTSD and depression.  The examiner noted that he is not able to remember or follow through on detailed or complex instructions.  The examiner noted that the Veteran is not able to interact appropriately with coworkers, supervisors or the public.  The examiner noted that the Veteran is not able to concentrate or pay attention or stay focused for extended periods of time.  The examiner noted that the Veteran isolates and does not socialize.  

At the January 2016 Board hearing, the Veteran's representative asserted that there were VA treatment records dated as early as 2006 that support a 50 percent rating for PTSD.  The Veteran's representative pointed to VA treatment records dated August 6, 2006.  The Veteran reported that at that time he was experiencing extreme depression, uncontrollable anxiety and panic attacks.  He reported that these symptoms had a direct impact on his marriage.  He reported that the depression was severe enough that he was contemplating suicide at that point.  The Veteran reported that his symptoms were also having an impact on his employment as well.  The Veteran reported that he was self-destructive and had poor decision making.  The Veteran reported that when he visited the emergency room he had hit rock bottom.  The Veteran reported that he was hospitalized for about a week and lost his job after his hospitalization.  The Veteran reported that his marriage ended shortly after in December 2006.  The Veteran reported that after his hospitalization he exhibited erratic behavior and continued anxiety.  The Veteran reported that in October 2008 he sought treatment because he continued to have unresolved issues concerning the PTSD, depression, anxiety and panic attacks.  The Veteran reported that he did not know that the October 2008 treatment record would be used for rating purposes.  The Veteran reported that when he stated in October 2008 that he felt he had calmed down that this was just an intermittent period of improvement.  The Veteran reported that his symptoms increased in severity after this.  The Veteran also asserted that the October 2012 examination was much more detailed that the October 2008 treatment record.  The Veteran reported that the examination represented a degradation of his symptoms concerning his PTSD which have continued to decline since the evaluation to the present time.  

Having considered all the evidence of record and the applicable law, the Board finds that from April 27, 2004, to October, 11, 2015, a 50 percent rating is warranted.  The Board also finds that since October 12, 2015, a 100 percent rating is warranted.  

From April 27, 2004, to October 11, 2015, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; infrequent suicidal ideation; infrequent homicidal ideation; infrequent limited insight; flashbacks; sadness; nightmares; hypervigilance; guilt, anger; avoidance; exaggerated startle response; erratic behavior; irritability; rumination; emotional estrangement; sense of foreshortened future; sense of impending doom; and GAF scores of 41, 47, 50, 53, 55, 56, 58, 59, 60, 65, and 70.  The Board acknowledges that throughout this period the Veteran's symptoms have shown intermittent periods of improvement and worsening.  However, after resolving all reasonable doubt in favor of the Veteran, the Board finds that a 50 percent rating was factually ascertainable as of August 6, 2006, and is the most appropriate rating for the this period.  

In so concluding, the Board finds that the Veteran's PTSD symptomatology during this period did not more nearly approximate the criteria contemplated in the 70 percent rating.  The Board acknowledges that the Veteran had difficulty in adapting to stressful circumstances.  However, the evidence of record shows that the Veteran does not have obsessional rituals that interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Instead the evidence of record shows that during this period, the Veteran was repeatedly noted as alert and oriented to person, place and time.  The Veteran's speech and thought process were also repeatedly noted as normal.  The Veteran's language was also noted as intact and his hygiene appropriate.  The Veteran was also noted as cooperative and reasonable.    

The Board also acknowledges that the Veteran reported suicidal ideation and homicidal ideation.  However, after the August 6, 2006 report, the Veteran repeatedly denied suicidal and homicidal ideations, to include on discharge from his August 2006 inpatient treatment.  The Veteran again reported off and on suicidal ideations in November 2014 but in July 2015 was noted as having no expression of intention to harm self or others.  As such, the Board finds that collectively, these symptoms are of the type, frequency and severity indicative of not more that occupational and social impairment with reduced reliability and productivity during this period.  

With regards to the Veteran's social functioning, the Board acknowledges that the Veteran has reported trust issues, avoidance, marital problems, and having a few friends and no family as his adoptive mother passed away.  However, after the Veteran's divorce at the beginning of the appeal period he entered two more relationships, one of which has resulted in marriage and a child.  The Veteran also reported enjoying spending time with his family.  Additionally, the Veteran reported that he keeps in phone contact with a few male friends.  The Veteran also reported that he enjoyed riding motorcycles and going to the movies.  Thus, the Board is not persuaded that the Veteran's difficulty in establishing and maintaining effective relationships is impaired to the extent contemplated in a 70 percent rating.  

In regards to the Veteran's occupational impairment, the Board finds that his PTSD symptomatology during this period, to include those symptoms not specifically enumerated in the rating criteria, results in, at most, reduced reliability and productivity.  The Board acknowledges that the Veteran has reported problems getting along with coworkers and that he prefers to work alone.  The Board notes that after his August 2006 treatment the Veteran reported that he lost his job.  The Board also notes that the Veteran missed two months of work beginning in November 2014.  However, the record reflects that the Veteran subsequently worked as a truck driver and in security.  During this period, the Veteran attended trade school and obtained a job as an Oilfield Equipment Maintenance Mechanic.  Additionally, although the Veteran missed time off of work he was able to return to work full time.  Thus, the Board is not persuaded that the Veteran's PTSD symptoms that affected his employment during this period were impaired to the extent contemplated in a 70 percent rating.  

The Board notes the assigned GAF scores of ranging from 41 to 70 during this period.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  See DSM-IV at 46-47.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 50 percent disability rating during this period.

The Board also finds that the Veteran's disability picture during this period did not more nearly approximate the criteria for a 100 percent rating.  In this regards, the Veteran's symptoms were not manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, during this period, the Veteran was repeatedly noted as alert and oriented to person, place and time.  The Veteran's speech and thought process were also repeatedly noted as normal.  The Veteran's language was also noted as intact and his hygiene appropriate.  The Veteran was also noted as cooperative and reasonable.  While the Veteran reported four distinct visual hallucinations as a side effect of his medication such were not shown to be persistent as the Veteran otherwise repeatedly denied delusions and hallucinations.  Additionally, while the Veteran reported suicidal ideation and homicidal ideation, the Veteran was not been shown to be a persistent danger to himself or others.  Consequently, the Board finds that the Veteran's PTSD symptomatology did not result in total occupational and social impairment during this period.

Finally, the Board recognizes that the Veteran may believe he is entitled to a higher rating during this period.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of impairment due to PTSD based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and treating medical professionals have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment during this period.

Since October 12, 2015, the day after the Veteran's last day of employment, the Board finds that the Veteran's PTSD results in total occupational and social impairment.  The Board notes that the November 2015 VA examiner concluded that the Veteran had total occupational and social impairment.  The examiner noted that the Veteran had the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; difficulty in understanding complex commands; disturbances in motivation and mood; difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, and neglect of personal appearance and hygiene.  The November 2015 VA examiner also noted that the Veteran quit his job due to PTSD and depression.  The examiner noted that the Veteran was not able to remember or follow through on detailed or complex instructions.  The examiner noted that the Veteran was not able to interact appropriately with coworkers, supervisors or the public.  The examiner also noted that the Veteran was not able to concentrate or pay attention or stay focused for extended periods of time.  The examiner further noted that the Veteran isolates and does not socialize.  

The Board acknowledges that the Veteran does not have all of the symptoms enumerated under the 100 percent criteria.  However, the Board finds that the symptomatology noted by the November 2015 VA examiner, particularly those regarding his inability to remember or follow through on detailed or complex instructions; his inability to interact appropriately with coworkers, supervisors or the public and his inability to concentrate or pay attention or stay focused for extended periods of time are of the type, frequency and severity contemplated in the 100 percent rating.  The Board also finds that it is factually ascertainable that the Veteran had these symptoms on October 12, 2015, the date after he quit working due, at least in part, to his PTSD symptoms.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990). 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated. Additionally, as seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code as the listed symptoms service as examples and not an exhaustive list, as noted above.  Therefore there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating.  The Veteran also has not described any exceptional or unusual features of PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as illustrated above, the Board has assigned a 100 percent rating for the Veteran's PTSD effective the day after his last day of employment.  Additionally, the evidence of record does not indicate that the Veteran was marginally employed prior to the end of his employment.  See 38 C.F.R. § 4.16 (2015).  As entitlement to a TDIU separate from the Veteran's 100 percent schedular rating for PTSD is not before the Board, the issue of entitlement to a TDIU is moot and further consideration of a TDIU is not warranted.  See Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, the criteria for a 50 percent rating for PTSD from April 27, 2004, to October 11, 2015, is granted.

Subject to the laws and regulations governing the payment of monetary benefits, the criteria for a 100 percent rating for PTSD from October 12, 2015, is granted.



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


